         Case 19-24863-JKS              Doc 91   Filed 11/05/19 Entered 11/05/19 14:14:51                Desc Main
                                                 Document     Page 1 of 1
                                                                          75 Livingston Avenue, Roseland, NJ 07068 (973) 622-1800


                                                                                     Writer’s Direct Dial: (973) 721-5032
                                                                                     Writer’s Direct Fax: (973) 681-7233
                                                                                                   rroglieri@msbnj.com
                                                                                                              Client No. 49515-001
                                                     November 5, 2019

         Via ECF Only
         Honorable John K. Sherwood, U.S.B.J.
         Martin Luther King, Jr. Federal Building
         50 Walnut Street
         Newark, NJ 07102

                   Re:          Ki Hyung Kim and Hye Sook Ha
                                Chapter 11 Case No. 19-24863 (JKS)

                                Limited Objection to Motion of Daimler Trust to Modify the Automatic Stay

         Dear Judge Sherwood:

                This firm is counsel to Ki Hyung Kim and Hye Sook Ha, chapter 11 debtors and debtors-
         in-possession (collectively, the “Debtors”) in connection with the above-referenced bankruptcy
         proceeding. Please accept this letter brief in lieu of a more formal memorandum of law as a
         limited objection to the Motion of Daimler Trust to Modify the Automatic Stay (the “Motion”)
         [ECF 75]. As set forth in the Motion, Mr. Kim leased a 2019 Mercedes-Benz S450 (VIN
         WDDUG6EB2KA427922) (the “Vehicle”) from Daimler Trust. The Motion, however, fails to
         disclose that the Vehicle was surrendered to Mercedes-Benz prepetition by Mr. Kim. Indeed, the
         Debtors’ petition reflects the fact that the vehicle was surrendered in July 2019. [ECF 1 at 158].

                 While the Debtors do not object to Daimler Trust receiving relief from the automatic stay
         in order for Daimler Trust to dispose of its collateral, the proposed form of Order must reflect
         that the Debtors surrendered the Vehicle to Daimler Trust and that Daimler Trust has possession
         of the vehicle.

                  Accordingly, the Debtors respectfully request that the Court modify the Order granting
         relief from the automatic stay to reflect that the Debtors surrendered the Vehicle prepetition. A
         proposed form of Order is filed simultaneously herewith.

                   Thank you for the Court’s time and consideration of this matter.

                                                          Respectfully submitted,

                                                          /s/ Robert S. Roglieri

                                                          Robert S. Roglieri

         cc:       John R. Morton, Jr., Esq. (via ECF & Regular Mail)
         4841-5239-4119, v. 1



McManimon, Scotland & Baumann, LLC
Newark - Roseland - Trenton
